                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                File No. 5:17-CV-00357

WENDY G. CARROLL, ADMINISTRATOR
OF THE ESTATE OF THOMAS ANTHONY
CARROLL, DECEASED,

                   Plaintiff,
                                                    STIPULATION OF VOLUNTARY
       vs.
                                                     DISMISSAL WITH PREJUDICE
OAKLEY TRUCKING, INC., AND THAD
AUSTIN PITTMAN,

                   Defendants.



       Plaintiff Wendy G. Carroll, Administrator of the Estate of Thomas Anthony

Carroll, Deceased and Defendants Oakley Trucking, Inc. and Thad Austin Pittman, by

and through their respective undersigned counsel, hereby stipulate and agree pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that Plaintiff hereby voluntarily dismisses

with prejudice its Complaint against Defendants in this civil action. Plaintiff and

Defendants shall bear their own respective costs.

                Respectfully submitted this the 30th day of December, 2019.

                                            /s/ James W. Bryan
                                           James W. Bryan
                                           N.C. State Bar No. 16575
                                           jbryan@nexsenpruet.com
                                           Jonathan W. Massell
                                           N.C. State Bar No. 46235
                                           jmassell@nexsenpruet.com
                                           Counsel for Defendants



                                             1
                                                                              NPGBO1:3099014.1
             Case 5:17-cv-00357-BR Document 93 Filed 12/30/19 Page 1 of 3
                           /s/ Guy W. Crabtree
                           Guy W. Crabtree
                           N.C. State Bar No. 8234
                           Crabtree Carpenter, PLLC
                           1011 Broad Street
                           Durham, North Carolina 27705
                           Telephone: (919) 682-9691
                           Facsimile: (919) 688-9107
                           Email: GWC@cccattorneys.com

                           /s/ Leonard T. Jernigan, Jr.
                           Leonard T. Jernigan, Jr.
                           N.C. State Bar No. 7180
                           The Jernigan Law Firm
                           3105 Glenwood Avenue, Suite 300
                           Raleigh, North Carolina 27612
                           Telephone: (919) 833-0299
                           Facsimile: (919) 256-2595
                           Email: ltj@jernlaw.com
                           Counsel for Plaintiff




                             2
                                                             NPGBO1:3099014.1
Case 5:17-cv-00357-BR Document 93 Filed 12/30/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE


       I hereby certify that on December 30, 2019 I electronically filed the foregoing

STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to the following

attorneys:


       Guy W. Crabtree
       Crabtree Carpenter, PLLC
       1011 Broad Street
       Durham, North Carolina 27705
       GWC@cccattorneys.com

       Leonard T. Jernigan, Jr.
       The Jernigan Law Firm
       3105 Glenwood Avenue, Suite 300
       Raleigh, North Carolina 27612
       ltj@jernlaw.com

       Attorneys for Plaintiff



                                          /s/ James W. Bryan
                                          James W. Bryan




                                            3
                                                                             NPGBO1:3099014.1
             Case 5:17-cv-00357-BR Document 93 Filed 12/30/19 Page 3 of 3
